t c summary opinion united_states tax_court joseph a morcos and joann m morcos petitioners v commissioner of internal revenue respondent docket no 6394-o0s filed date brian b bennett for petitioners jack t anagnostis for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in petitioners’ and federal income taxes of dollar_figure and dollar_figure respectively - - after concessions the issues for decision are whether the deductions petitioners claimed on their and federal_income_tax returns with respect to the rental of rooms in their personal_residence are subject_to the limitation imposed by sec_280a and whether petitioners properly calculated depreciation expenses with respect to their rental_activity background the stipulation of facts and the accompanying exhibits are incorporated herein by reference petitioners resided in wayne pennsylvania at the time their petition was filed with the court in petitioners paid dollar_figure for a 1-acre property in radnor township pennsylvania the property includes the following improvements a three-story square foot victorian style house main house a two-story square foot carriage house carriage house landscaped grounds a swimming pool and a pool house with shower facilities and a full kitchen ' petitioners concede respondent’s adjustment to their schedule c profit or loss from business depreciation respondent concedes that petitioners are entitled to schedule c deductions for entertainment and travel_expenses and that petitioners are entitled to deduct dollar_figure of legal expenses_incurred in connection with their residential rental_activity the adjustments to itemized_deductions in the notice_of_deficiency are computational adjustments which will be affected by the outcome of the other issues to be decided the first floor of the main house consists of a furnished living room dining room den and kitchen the second floor consists of petitioners’ private bedroom suite a guest bedroom a guest bathroom a laundry room a sun porch and an office the third floor consists of three furnished bedroom suites with private baths third floor units each suite is accessed with its own key the third floor units are accessed by climbing a staircase that extends from the foyer in the first floor to the second and third floors for all of and petitioners rented the three third floor units on a month-to-month basis to individuals not related to petitioners the tenants of these units had full use of the facilities on the first floor and the second floor except for petitioners’ private bedroom suite the tenants of the main house as well as petitioners prepared meals daily in the kitchen and used the dining area and laundry room the carriage house is a separate dwelling_unit it consists of a living room kitchen and laundry room on the first floor and a bedroom and bath on the second floor petitioners did not use any portion of the carriage house as part of their personal_residence or for personal purposes in and petitioners reported income and expenses from their rental of the third floor units and the carriage house on schedules e supplemental income and loss filed with their and q4e- federal_income_tax returns depreciation expenses of dollar_figure for the carriage house and dollar_figure for the third floor units in each year contributed to net rental losses of dollar_figure in and dollar_figure in which petitioners used to offset income from wages and self employment petitioners allocate their purchase_price for the property between the land and improvements as follows dollar_figure to land dollar_figure to the carriage house and dollar_figure to the main house petitioners allocate the following estimated expenses for renovations made to the property over a 15-year period first floor areas excluding kitchen dollar_figure second floor areas big_number third floor areas big_number kitchen and other utility areas big_number roofing and exterior big_number driveway and parking areas big_number pool and garden areas big_number landscaping big_number third floor furniture and fixtures big_number common area furniture and fixtures big_number carriage house big_number total big_number petitioners calculated depreciation allowances with respect to the third floor units by allocating a portion of their purchase_price to the third floor and increasing their depreciable cost_basis by the amount they incurred in renovating the third floor petitioners also claimed depreciation for a percentage of the cost_basis and renovation costs for the common areas of the main house - - petitioners depreciated the carriage house as a separate dwelling_unit pincite percent of its cost_basis determined based on its square footage as a percentage of the square footage of the main house and carriage house combined plus its renovation costs based on a total of seven people using the grounds five of whom were renters petitioners depreciated percent of the dollar_figure petitioners spent on grounds’ improvements dollar_figure on pool garden areas and dollar_figure on driveway parking areas respondent determined that petitioners incorrectly calculated depreciation on their and federal_income_tax returns with respect to the main house respondent allowed_depreciation for the third floor units only respondent determined depreciation by allocating one third of petitioners’ dollar_figure purchase_price for the land and improvements to the third floor units respondent also allowed petitioners to increase their basis by dollar_figure for renovations to the third floor units and to depreciate the furniture and fixtures in the units purchased at a cost of dollar_figure with respect to depreciation for the carriage house respondent determined the percentage of petitioner’s cost_basis attributable to the carriage house based on its total square footage as a percentage of the square footage of the main house respondent then calculated allowable_depreciation by attributing that percentage of petitioner’s dollar_figure purchase_price to the business use of -- - the carriage house respondent also allowed petitioners to capitalize for depreciation the dollar_figure they spent for renovations to the carriage house as an additional argument to support the adjustments respondent argued at trial that the deductions attributable to petitioner’s rental of the third floor units are limited to their gross rental income from the units minus certain deductions discussion the first issue considered is whether sec_280a limits petitioners’ deductions for the rental of the third floor units sec_280a provides the general_rule that no deduction is allowable with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence the term dwelling_unit includes a house apartment condominium mobile home boat or similar_property and all structures or other_property appurtenant to such dwelling_unit sec_280a a the term dwelling_unit does not include that portion of a unit which is used exclusively as a hotel motel inn or similar establishment sec_280a b sec_280a lists exceptions to the general_rule of sec_280a the only exception relevant herein is that provided by sec_280a which states that subsection a shall not apply to any item which is attributable to the rental of the dwelling_unit or portion thereof determined after the application of subsection e subsection e requires a taxpayer who uses the dwelling_unit for personal purposes during the taxable_year as a residence or otherwise to limit his deductions in petitioners’ case this limitation does not affect their deductions because the dwelling_unit was rented for percent of the time it was used see dinsmore v commissioner tcmemo_1994_134 affd in part and remanded on other issues 78_f3d_592 9th cir sec_280a however limits the deduction of expenses_incurred in the rental use of a residence that may be allowed under sec_280a to an amount not in excess of the gross_income derived from the rental use for the taxable_year over the sum of the deductions allocable to the rental use that are otherwise allowable regardless of such rental use such as mortgage interest and real_estate_taxes plus any deductions that are allocable to the rental_activity in which the rental use of the residence occurs but that are not allocable to the rental use of the residence itself thus a taxpayer may not normally offset against unrelated income a net rental loss incurred from and attributable to the rental use of the taxpayer’s residence 84_tc_1 affd 791_f2d_781 9th cir petitioners contend that their rental of the third floor units is not subject_to the limitation of sec_280a --- - their first argument is that sec_280a is not applicable to their rental of rooms in their personal_residence because congress intended the statute to apply only to vacation homes petitioners base their argument on the explanations of the statute’s provisions in both the senate and house reports which focus on the limitation imposed on deductions attributable to the rental of a vacation home the starting point for construing the meaning of a statute must be the language used by congress 442_us_330 we assume that the legislative purpose is expressed by the ordinary meaning of the words used 369_us_1 thus absent a clearly expressed legislative intention to the contrary that language must ordinarily be regarded as conclusive am tobacco co v patterson 456_us_63 447_us_102 we have previously rejected petitioner’s argument observing that the plain language of sec_280a contains no such limitation russell v commissioner tcmemo_1994_96 affd without published opinion 76_f3d_388 9th cir gilchrist v commissioner tcmemo_1983_288 petitioners acknowledge that sec_280a is entitled disallowance of certain expenses in connection with business use of home rental of vacation homes etc and that the language of the statute is not - exclusive to the rental of vacation homes sec_280a states the general_rule disallowing deductions with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence a taxpayer’s primary residence in which he lives year round falls within this definition sec_280a if congress had intended for sec_280a to apply only to the rental of vacation homes they were capable of creating such result moreover the legislative_history of sec_280a establishes that congress wanted to prevent taxpayers from converting nondeductible personal living_expenses into deductible business_expenses s rept 1976_3_cb_49 the underlying rationale of the statute is just as relevant for taxpayers renting portions of their primary residence and attempting to deduct personal living_expenses as it is for taxpayers renting their vacation homes petitioners next argue that the limitation of sec_280a does not apply to them by virtue of the terms of sec_280a which excepts ‘rental of the dwelling_unit or portion thereof ’ this argument is without merit sec_280a excepts rental use from the application of sec_280a respondent does not contend that petitioners are not entitled to deduct any of the expenses attributable to the rental of a portion of their dwelling_unit pursuant to sec_280a -- - but that they are subject_to the limitation of sec_280a which specifically applies to a use described in sec_280a where the dwelling_unit is used by the taxpayer during the taxable_year as a residence petitioners next contend that their third floor units come within the provision of sec_280a b which excludes from the limitations of sec_280a that portion of a dwelling_unit used exclusively as a hotel motel inn or similar establishment they rely on the following proposed regulation exception notwithstanding the provisions of paragraph c of this section the term dwelling_unit does not include any unit or portion of a unit which is used exclusively as a hotel motel inn or similar establishment property is so used only if it is regularly available for occupancy by paying customers and only if no person having an interest in the property is deemed under the rules of this section to have used the unit or the portion of the unit as a residence during the taxable_year thus this exception may apply to a portion of a home used to furnish lodging to tourists or to long-term boarders such as students sec_1 280a-1 c proposed income_tax regs fed reg aug as amended by fed reg date petitioners maintain that the month-to-month tenants of their third floor units are analogous to long-term boarders such as students although proposed_regulations carry no greater weight than a position advanced on brief by respondent they may be useful as guidelines where they closely follow the legislative_history of the act 95_tc_525 affd 965_f2d_1038 11th cir 70_tc_448 54_tc_1233 the facts of petitioners’ case considered in light of the statute and regulation proposed thereunder do not justify the conclusion that petitioners used any portion of their home exclusively as a hotel motel inn or similar establishment petitioners advertised the availability of the third floor units in the newspaper under the heading house to share petitioner testified that their month-to-month tenants during the years in issue leased the units for to years nothing in the record suggests that petitioners operated a commercial operation such as a hotel motel inn or similar establishment rather the record indicates that petitioners rented rooms in their house to offset their living costs moreover the adoption of petitioners’ broad interpretation of sec_280a b would frustrate the purpose of sec_280a as such petitioners are subject_to the limitation of sec_280a with respect to the rental of the third floor units of their main house petitioners thus may deduct expenses to the extent of the excess of the gross_income derived from such use for the taxable_year over the sum of the deductions allocable to the rental use that are otherwise allowable regardless of such rental use such as mortgage interest and real_estate_taxes plus any deductions that are allocable to the rental_activity in which the rental use of the residence occurs but that are not allocable to the rental use of the residence itself from the record it is clear that once petitioners account for the mortgage interest and real_estate_taxes allocable to the third floor units as well as other expenses attributable to their rental of the units they will not have any excess gross_income from the units from which to take depreciation_deductions the parties agree that the carriage house is a separate dwelling_unit and that petitioners did not use any portion of it for personal purposes during the years in issue thus petitioners’ deductions with respect to the carriage house are not subject_to the limitations of sec_280a the parties however disagree as to the carriage house’s appropriate cost_basis for depreciation petitioners allocated their purchase_price of the property between the land and the improvements they then allocated a portion of the price allocated to improvements to the carriage house based on its square footage as a percentage of the square footage of the main house and carriage house combined and added the carriage house renovation costs we agree with petitioners’ method of determining their cost_basis in the carriage house petitioners however are not entitled to depreciation_deductions for any of their costs for grounds improvements which they allocated to the carriage house these costs are subject_to the limitation imposed by sec_280a as the grounds are appurtenant to petitioners’ residence sec_280a a reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
